THIS is a companion case of Bushnell v. People, decided January 30, 1933, 92 Colo. 174, 19 P.2d 197.
[1] The people of the state of Colorado on the relation of the attorney general sought and obtained a decree of the district court of Larimer county against Ralph E. Kimble, plaintiff in error, permanently enjoining him from "operating any motor vehicle in the business of transporting property for compensation over any public highway in the State of Colorado, without first having obtained from the Public Utilities Commission of the *Page 198 
State of Colorado a certificate of public convenience and necessity to operate as a motor vehicle carrier, or a permit to operate as a private carrier by motor vehicle; and without otherwise having complied with the provisions and requirements of Chapter 134, Session Laws of Colorado, 1927, or of Chapter 120, Session Laws of Colorado, 1931."
A stipulation was filed herein, whereby all parties agreed that the briefs in the Bushnell case be considered to be the briefs in this case and that the decision of this court therein be considered to be conclusive of the questions of law herein presented and a final decision thereof.
In accordance with this stipulation and for the reasons announced in the case of Bushnell v. People, supra, we conclude that the constitutional questions here presented are of no avail and that the lower court had power to decree a permanent injunction and that such judgment so entered is without error.
Judgment affirmed.
MR. JUSTICE BOUCK not participating.